Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The amendments are sufficient to overcome the rejection. Accordingly, the rejection has been withdrawn. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s argument of “Claim 1 as amended herein also recites "parsing, by natural language processing, social interactions in the historical participation data such that the natural language processing provides outputs indicative of sentiments of respective social interactions." As discussed, during the above-summarized Examiner interview, this limitation is not abstract under 2A,”
Regarding Applicant’s argument of “Also, as noted in the Specification, the claimed method "when implemented to execute on a...data processing system, comprises substantial advancement of the functionality of that...data processing system." (Specification, para. 0040, emphasis added),” Examiner respectfully disagrees with Applicant’s assertion. In particular, the presently claimed invention does not provide the purported improvement. It is unclear how a data processing system would be substantially advanced based on the support provided in the specification. 
Regarding Applicant’s argument of “Applicant further submits that the amended claims recite limitations that are beyond what can be performed as a mental process,” Examiner has withdrawn the “Mental Processes” grouping and maintains that the present claims are directed towards “Certain Methods of Organizing Human Activity.” 
Regarding Applicant’s arguments directed towards improvements associated with “natural language processing,” Examiner respectfully disagrees with Applicant’s assertions. This is merely generally linking the use of the judicial exception to the process of “natural language processing.” This 
Regarding Applicant’s argument of “the Specification states that such claimed features constitute a "substantial advancement of the functionality of that...data processing system in optimizing the task group participation such that the group has the converging cadence and intensity for optimal probability of task success,” Examiner respectfully asserts that the improvement of “optimizing the task group participation” is not a technological improvement. In contrast, the improvement of group task optimization is an improvement to the abstract idea. This is not an improvement to the functioning of the computer, or to any other technology or technical field.  
Furthermore, the construction of a “prediction model” is not being considered under Step 2A, Prong 2. In particular, the presently claimed invention, under consideration of the broadest reasonable interpretation of the claimed invention, is an abstract and is not considered under Step 2A, Prong 2. In contrast, the claims are being construed as though they are a portion of the abstract idea. The claims do not contain the details necessary to prove the modeling aspects of the invention are additional elements. 
Accordingly, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s argument of “Specifically, the Cases-Grady Smith combination fails to teach or suggest "constructing a prediction model such that the prediction model outputs a prediction of a probability of success for a task selected from a project plan, the task being a specific type of task," as recited by amended claim 1
Regarding Applicant’s argument of “Thus, Cases teaches a "social network model," but fails to teach that the model is "specific to a type of a task" as previously recited by claim 1 or "outputs a prediction of a probability of success for a task selected from a project plan, the task being a specific type 
[0083] The process begins by receiving a project (step 702).  The project may 
include one or more tasks that must be accomplished to complete the task.  Each task may include one or more attributes that may help identify a suitable user for completing a particular task.  The process identifies users satisfying the task attributes (step 704).  The task requirements may be, for example, a predefined set of skills, a location at which the user is located, or a strength of an interpersonal relationship with other users working on the same project.
As can be seen, the model is being utilized for particular tasks containing particular task attributes. Therefore, Examiner respectfully disagrees. 
Regarding Applicant’s argument of “Grady Smith, which is cited by the Office Action for alleged teaching related to adjusting metric values, is silent regarding constructing a model as recited by amended claim 1. Examiner has provided the Dezonno reference as the new primary reference in order to cure the above identified deficiency. See the detailed rejection below.
Accordingly, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-5 and 7-13 are directed to a method, claims 14-19 are directed to a computer usable program product, and claim 20 is directed to a system. Examiner notes the special definition of the “computer readable storage device” in paragraph [0083] as “not to be construed as being transitory signals.” Therefore, claims 1-5 and 7-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 14, and 20 are directed to assigning a user to a given task, constituting an abstract idea based on “Certain Methods of Organizing Human Activity.” Regarding claim 1, the limitations of “constructing a prediction model such that the prediction model outputs a prediction of a probability of success for a task selected from a project plan, the task being a specific type of task, wherein the constructing comprises using a Bayesian inference to compute: a first prior using historical project data about completions of previous tasks of the specific type; and a first posterior using the first prior and evidence comprising a first cadence metric value and a first intensity metric value; adjusting, during an iterative process using the prediction model, the first cadence metric value to a final cadence metric value and the first intensity metric value to a final intensity metric value, wherein iterations of the iterative process use respective different cadence metric values and respective different intensity metric values until reaching the final cadence metric value and the final intensity metric value, wherein the iterations collectively cause the first posterior and the first prior of the prediction model to converge at a final posterior and a final prior that are within a tolerance value associated with an optimal probability of success for the task; wherein the iterative process comprises determining that the final cadence metric value and the final intensity metric value result in the optimal Page 2 of 22 Anders et al. - Application No. i !9: orn ney Docket No. P20170662USO1probability of success of the specific type of the task; profiling a set of participants using historical participation data, the profiling producing respective cadence profile values and respective intensity profile values for each participant in the set of participants, the intensity profile values being based at least in part on the sentiments of social interactions of respective participants; identifying a selected participant for performing the task from the set of participants based on comparisons of: the final cadence metric value with a cadence profile value associated with the selected participant, and the final intensity metric value with an intensity profile value associated with the selected participant; and causing a project planning tool to allocate the selected 
Similarly, regarding claim 14, the limitations of “program instructions to construct a prediction model such that the prediction model outputs a prediction of a probability of success for a task selected from a project plan, the task being a specific type of task, wherein the constructing comprises using a Bayesian inference to compute: a first prior using historical project data about completions of previous tasks of the specific type; and a first posterior using the first prior and evidence comprising a first cadence metric value and a first intensity metric value; program instructions to adjust, during an iterative process using the prediction model, the first cadence metric value to a final cadence metric value and the first intensity metric value to a final intensity metric 
Similarly, regarding claim 20, the limitations of “program instructions to construct a prediction model such that the prediction Page 8 of 22model outputs a prediction of a probability of success for a task selected from a project plan, the task being a specific type of task, wherein the constructing comprises using a Bayesian inference to compute: a first prior using historical project data about completions of previous tasks of the specific type; and a first posterior using the first prior and evidence comprising a first cadence metric value and a first intensity metric value; program instructions to adjust, during an iterative process using 
Therefore, the independent claims are directed to “Certain Methods of Organizing Human Activity.”
Dependent claims 2-5, 7-13 and 15-17 further narrow the abstract idea identified in the independent claim.
Dependent claims 18 and 19 will be evaluated under Prong 2.
Step 2A, Prong 2: The independent claims do not integrate the judicial exception into a practical application. In particular, the additional elements of claims 1, 14, and 20, when considered both individually and in combination, amount to anything significantly more than the judicial exception. Claim 1 does not contain any additional elements for consideration and merely outline the steps of performing the abstract idea. Regarding claims 14 and 20, the claims are directed to “program instructions” for performing the steps of the abstract idea. The additional elements of claim 14, such as the computer program product and computer-readable storage device, and the additional elements of claim 20, such as the processor, memory, and computer readable storage device, are not sufficient to prove integration into a practical application because these components generally link the use of the judicial exception to a particular technological environment. There is no particular machine on which to apply the abstract idea. 
Additionally regarding the independent claims, the claim 1 limitation (similarly recited in claims 14 and 20) of “the profiling including parsing, by natural language processing, social interactions in the historical participation data such that the natural language processing provides outputs indicative of sentiments of respective social interactions,” is not sufficient to prove integration into a practical 
Dependent claims 2-5, 7-13 and 15-17 further narrow the abstract idea identified in the independent claim, which does not integrate the judicial exception into a practical application.
Dependent claim 18 introduces additional elements, which do not integrate the judicial exception into a practical application. The limitation of “wherein the computer usable code is stored in a computer readable storage device in a data processing system” is nothing but mere extra-solution activity. The extra-solution activity of storing the computer usable code is not sufficient to prove integration into a practical application. The limitation of “the computer usable code is transferred over a network from a remote data processing system” as drafted, is nothing but mere extra-solution activity. The mere transmission of data over a network does not provide any improvement to the functioning of the computer, or the network, or any other technical field. Therefore, this limitation, when considered both individually and in combination with the other additional elements, is not sufficient to prove integration into a practical application. 
Dependent claim 19, similar to dependent claim 18, introduces additional elements, which do not integrate the judicial exception into a practical application. The limitation of “the computer usable code is stored in a computer readable storage device in a server data processing system” as drafted, is nothing but mere extra-solution activity. The extra-solution activity of storing the computer usable code is not sufficient to prove integration into a practical application. The limitation of “the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system” as drafted, is nothing but mere extra-solution 
Accordingly, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B: The independent claims do not include contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the computer program product and computer-readable storage device of claim 14 and the processor, memory, and computer readable storage device of claim 20, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Additionally regarding the independent claims, the claim 1 limitation (similarly recited in claims 14 and 20) of “the profiling including parsing, by natural language processing, social interactions in the historical participation data such that the natural language processing provides outputs indicative of sentiments of respective social interactions,” is not anything significantly more. This is merely generally linking the use of the judicial exception to the process of “natural language processing.” This determination is supported by the finding that the specification, specifically paragraph [0018], merely recites “deep parsing in NLP” is utilized to perform the profiling. There is no improvement to the field of 
Therefore, the independent claims are directed to an abstract idea.
Dependent claims 2-5, 7-13 and 15-17 further narrow the abstract idea identified in the independent claim, which does not contain anything significantly more than the judicial exception.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the dependent claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Regarding dependent claim 18, the limitation of “wherein the computer usable code is stored in a computer readable storage device in a data processing system” is nothing but mere extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Furthermore, the limitation of “the computer usable code is transferred over a network from a remote data processing system” as drafted, is nothing but mere extra-solution activity. The mere transmission of data over a network does not provide any improvement to the functioning of the computer, or the network, or any other technical field. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Regarding dependent claim 19, similar to that of 18, the limitation of “the computer usable code is stored in a computer readable storage device in a server data processing system” as drafted, is nothing but mere extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory
Furthermore, the limitation of “the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system” as drafted, is nothing but mere extra-solution activity. The mere transmission of data over a network does not provide any improvement to the functioning of the computer, or the network, or any other technical field. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Accordingly, the dependent claims do not contain anything significantly more than the judicial exception.
Accordingly, claims 1-5 and 7-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 13-120 are rejected under 35 U.S.C. 103 as being unpatentable over Dezonno et al. (US 20040098274 A1) in view of Cases et al. (US 20090030927 A1) in view of Grady Smith et al. (US 20170236081 A1).

Regarding claim 1, Dezonno teaches a computer-implemented method executed on a processor in a data processing system, the computer-implemented method comprising (Figs.1-4):
constructing a prediction model such that the prediction model outputs a prediction of a probability of success for a task (paragraph [0006] teaches predicting transaction outcomes between a customer and agent in a customer contact center including an outcome probability for the given),
wherein the constructing comprises using a Bayesian inference to compute (paragraph [0038] teaches utilizing Bayesian network technology to determine the probability that the call interaction will be successful):
a first prior using historical project data about completions of previous tasks of the specific type (paragraph [0029] teaches analyzing an attribute history for a given interaction (i.e. previous task), wherein paragraphs [0021-0025] teach determining the success of previous transactions based on their ; 
and a first posterior using the first prior and evidence comprising a first cadence metric value and a first intensity metric value (paragraphs [0038-0041] teach producing a Bayesian network based on the posterior probability distribution, wherein paragraphs [0021-0025] teach call attributes include duration (i.e. cadence metric), and wherein paragraph [0029] teaches analyzing the current attributes for a given interaction, wherein paragraphs [0021-0025] teach call attributes include intensity (i.e. intensity metric); see also: [0021-0029]); 
adjusting, during an iterative process using the prediction model, the first cadence metric value to a final cadence metric value and the first intensity metric value to a final intensity metric value (paragraphs [0043-0045] teaches the probability distribution reaches an “overscore” value (i.e. convergence) of the nodes that evaluate the attributes for the given call such that the likelihood of the customer contact being successful is high, wherein paragraph [0029] teaches analyzing the current attributes for a given interaction, wherein paragraphs [0021-0025] teach call attributes include intensity (i.e. intensity metric); Examiner’s Note: By converging onto a final probability distribution, One would have been iterating to a final point.),
wherein iterations of the iterative process use respective different cadence metric values and respective different intensity metric values until reaching the final cadence metric value and the final intensity metric value (paragraphs [0038-0041] teach producing a Bayesian network based on the posterior probability distribution, and wherein the prior probability is evaluated for the likelihood of success, and wherein paragraphs [0043-0045] teaches the probability distribution reaches an “overscore” value (i.e. convergence) of the nodes that evaluate the attributes for the given call), 
wherein the iterations collectively cause the first posterior and the first prior of the prediction model to converge at a final posterior and a final prior that are within a tolerance value associated with an optimal probability of success for the task (paragraphs [0038-0041] teach producing a Bayesian network based on the posterior probability distribution, and wherein the prior i.e. convergence) of the nodes that evaluate the attributes for the given call, and wherein the values indicate the likelihood that the customer contact will be successful, which is represented by a success indicator);
 wherein the iterative process comprises determining that the final cadence metric value and the final intensity metric value result in the optimal Page 2 of 22 Anders et al. - Application No. i !9: orn ney Docket No. P20170662USO1probability of success of the specific type of the task (paragraphs [0043-0045] teaches the probability distribution reaches an “overscore” value (i.e. convergence) of the nodes that evaluate the attributes for the given call such that the likelihood of the customer contact being successful is high, wherein paragraph [0029] teaches analyzing the current attributes for a given interaction, wherein paragraphs [0021-0025] teach call attributes include intensity (i.e. intensity metric), and wherein paragraph [0029] teaches analyzing the current attributes for a given interaction, wherein paragraphs [0021-0025] teach call attributes include duration (i.e. cadence metric));
Although Dezonno teaches constructing a prediction model such that the prediction model outputs a prediction of a probability of success (see above), Dezonno does not explicitly teach constructing a prediction model such that the prediction model outputs a prediction of a probability of success for a task selected from a project plan, the task being a specific type of task, profiling a set of participants using historical participation data, the profiling including parsing, by natural language processing, social interactions in the historical participation data such that the natural language processing provides outputs indicative of sentiments of respective social interactions, the profiling producing respective cadence profile values and respective intensity profile values for each participant in the set of participants, the intensity profile values being based at least in part on the sentiments of social interactions of respective participants; identifying a selected participant for performing the task from the set of participants based on comparisons of: the final cadence metric value with a cadence profile value associated with the selected participant, and the final intensity metric value with an intensity profile value associated with the selected participant; and causing a project planning tool to allocate the selected participant as a resource for the task of the specific type.
From the same or similar field of endeavor, Cases teaches constructing a prediction model such that the prediction model outputs a prediction of a probability of success for a task selected from a project plan (paragraphs [0080-0081] teach producing a multidimensional social network model using the social associations of the users for determining a group that may work on a given task, wherein paragraphs [0082-0084] teach identifying users that can satisfy the particular required task attributes, which include a predefined set of skills and a strength of an interpersonal relationship with other workers that will be working on the project, wherein paragraph [0029] teaches the model may assign members of the organization to a task in order to insure a successful and efficient completion of the project or task), the task being a specific type of task (paragraph [0083] teaches the tasks are particular tasks from a project that have specific attributes), 
 profiling a set of participants using historical participation data (paragraphs [0036-0037] teach the relationships between individuals may be evaluated based on monitoring the participants of a previous conversation and the frequency at which those participants communicate, which is used to inform the multidimensional social network model, which in paragraph [0038] contains the list of employees, their skills, and social information), 
the profiling producing respective cadence profile values and respective intensity profile values for each participant in the set of participants  (paragraphs [0082-0083] teach identifying users that satisfy the task attributes including the task requirements, such as the strength of interpersonal relationships with other users working on the same project, wherein paragraphs [0036-0037] teach the relationships between individuals may be evaluated based on monitoring the participants of a conversation and the frequency at which those participants communicate), 
identifying a selected participant for performing the task from the set of participants based on comparisons of: the final cadence metric value with a cadence profile value associated with the selected participant (paragraphs [0036-0038] teaches the social network model containing a list of all of , 
and causing a project planning tool to allocate the selected participant as a resource for the task of the specific type (paragraphs [0083-0084] teach assigning the users to the task upon determining they have a preferred set of relationships required by the task assignment; see also: [0082-0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dezonno to incorporate the teachings of Cases to include constructing a prediction model such that the prediction model outputs a prediction of a probability of success for a task selected from a project plan, the task being a specific type of task,  profiling a set of participants using historical participation data, the profiling producing respective cadence profile values and respective intensity profile values for each participant in the set of participants, identifying a selected participant for performing the task from the set of participants based on comparisons of: the final cadence metric value with a cadence profile value associated with the selected participant, and causing a project planning tool to allocate the selected participant as a resource for the task of the specific type. One would have been motivated to do so in order to insure a successful and efficient completion of a project and task by identifying a group that possess qualities that complement one another (Cases, [0029]). By incorporating Cases into Dezonno, one would have been able to produce a multidimensional social network model that depicts the interpersonal relationships between members of a social group for the purpose of organizational allocation (Cases, [0031]). 
However, the combination of Dezonno and Cases does not explicitly teach the profiling including parsing, by natural language processing, social interactions in the historical participation data such that the natural language processing provides outputs indicative of sentiments of respective social interactions, the intensity profile values being based at least in part on the sentiments of social interactions of respective participants; and the final intensity metric value with an intensity profile value associated with the selected participant.
From the same or similar field of endeavor, Grady Smith teaches the profiling including parsing, by natural language processing, social interactions in the historical participation data such that the natural language processing provides outputs indicative of sentiments of respective social interactions Grady Smith: paragraph [0319] teaches sentiment modeling including natural language processing in order to evaluate one or more past communications to measure a “mood” of the interaction, thereby allowing the visualization of positive and negative interactions, wherein the sentiment analysis can include frequency of singular and group interactions, content, timing, and more), 
the intensity profile values being based at least in part on the sentiments of social interactions of respective participants (paragraph [0152] teaches developing interaction profiles for each individual at the organization containing charts of information, wherein paragraph [0319] teaches sentiment modeling including natural language processing in order to evaluate one or more past communications to measure a “mood” of the interaction see also: [0179-0186]);
 and the final intensity metric value with an intensity profile value associated with the selected participant (paragraph [0152] teaches developing interaction profiles for each individual at the organization containing charts of information, wherein paragraph [0187] teaches the chart may include information on the quality, type, participation level, and date of interactions between members in order to determine the level of participation for each interaction and each individual; see also: [0179-0186]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno and Cases to incorporate the teachings of Grady Smith to include the profiling including parsing, by natural language processing, social interactions in the historical participation data such that the natural language processing provides outputs indicative of sentiments of respective social interactions, the intensity profile values being based at least in part on the sentiments of social interactions of respective participants; and the final intensity metric value with an intensity profile value associated with the selected participant. One would have been motivated to do so in 
Regarding claims 14 and 20, the claims recite limitations already addressed by the rejection of the combination of Dezonno in view of Cases in view of Grady Smith. Regarding claim 14, Dezonno teaches a computer usable program product comprising a computer-readable storage device (Fig. 1), and program instructions Page 34 of 39 Docket No. P201706162US01stored on the storage device (Fig. 1 and paragraphs [0013-0017] teach software applications designed to facilitate the steps of the method), the stored program instructions comprising. Regarding claim 20, Dezonno teaches a computer system comprising a processor (Fig. 1, 40, “CPU”), a computer- readable memory (Fig. 1, 38, “Memory”), and a computer-readable storage device (Fig. 1 and paragraphs [0013-0017] teach a system containing a memory and software applications designed to facilitate the steps of the method), and program instructions stored on the storage device for execution by the processor via the memory (Fig. 1 and paragraphs [0013-0017] teach software applications designed to facilitate the steps of the method), the stored program instructions comprising. Therefore, claims 14 and 20 are rejected as being unpatentable over Dezonno in view of Cases in view of Grady Smith. 

Regarding claims 2 and 15, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claims 1 and 14 above.
Dezonno further teaches constructing the first prior from historical success data of a previous task of the type (paragraph [0029] teaches analyzing an attribute history for a given interaction (i.e. previous task), wherein paragraphs [0021-0025] teach determining the success of previous transactions based on their attributes including agent demeanor and call attributes, such as voice pitch, intensity, and duration); 
constructing a conjugate using a second cadence metric value, the second cadence metric value Docket No. P201706162US01being a current value of social interaction cadence in a current state of the task (paragraph [0029] teaches analyzing the current attributes for a given interaction, wherein paragraphs [0021-0025] teach call attributes include duration (i.e. cadence metric)); 
and establishing posterior distribution of the prediction model as a function of the prior and the conjugate (paragraphs [0038-0041] teach producing a Bayesian network based on the posterior probability distribution; see also: [0021-0029]), 

Regarding claims 3 and 16, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claims 1 and 14 above.
Dezonno further teaches constructing the first prior from historical success data of a previous task of the specific type (paragraph [0029] teaches analyzing an attribute history for a given interaction (i.e. previous task), wherein paragraphs [0021-0025] teach determining the success of previous transactions based on their attributes including agent demeanor and call attributes, such as voice pitch, intensity, and duration); 
constructing a conjugate using a current value of the first intensity metric (paragraph [0029] teaches analyzing the current attributes for a given interaction, wherein paragraphs [0021-0025] teach call attributes include intensity (i.e. intensity metric)), 
the first intensity metric value being a current value of social interaction intensity in a current state of the task (paragraph [0029] teaches analyzing the current attributes for a given interaction, wherein paragraphs [0021-0025] teach call attributes include intensity (i.e. intensity metric), wherein paragraph [0032] teaches determining the pitch and intensity of the agent and customer by extracting their speech through natural language processing); 
and establishing a posterior distribution of the prediction model as a function of the prior and the conjugate (paragraphs [0038-0041] teach producing a Bayesian network based on the posterior probability distribution; see also: [0021-0029]),

Regarding claims 4 and 17, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claims 1 and 14 above.
However, Dezonno does not explicitly teach wherein the first cadence metric value is based on a measurement of a frequency of social interactions by a participant in performance of the task.
	From the same or similar field of endeavor, Cases further teaches wherein the first cadence metric value is based on a measurement of a frequency of social interactions by a participant in performance of the task (paragraphs [0082-0084] teach identifying users that can satisfy the particular required task attributes, which include a predefined set of skills and a strength of an interpersonal relationship with other workers, wherein paragraphs [0035-0037] teach measuring the frequency at which the participants communicate; see also: [0080]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Cases to include wherein the first cadence metric value is based on a measurement of a frequency of social interactions by a participant in performance of the task. One would have been motivated to do so in order to insure a successful and efficient completion of a project and task by identifying a group that possess qualities that complement one another (Cases, [0029]). By incorporating Cases into Dezonno, one would have been able to produce a multidimensional social network model that depicts the interpersonal relationships between members of a social group for the purpose of organizational allocation (Cases, [0031]). 

Regarding claim 5, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claim 1 above.
However, Dezonno does not explicitly teach wherein the first cadence metric values is based on a pattern of frequencies of social interactions over a period by a participant in performance of the task, wherein a duration of the task spans a plurality of patterns.
wherein the first cadence metric values is based on a pattern of frequencies of social interactions over a period by a participant in performance of the task  (paragraphs [0082-0084] teach identifying users that can satisfy the particular required task attributes, which include a predefined set of skills and a strength of an interpersonal relationship with other workers, wherein paragraphs [0035-0037] teach measuring the frequency at which the participants communicate concluding conversations between members that are concurrently working on a project or task; see also: [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Cases to include wherein the first cadence metric values is based on a pattern of frequencies of social interactions over a period by a participant in performance of the task. One would have been motivated to do so in order to insure a successful and efficient completion of a project and task by identifying a group that possess qualities that complement one another (Cases, [0029]). By incorporating Cases into Dezonno, one would have been able to produce a multidimensional social network model that depicts the interpersonal relationships between members of a social group for the purpose of organizational allocation (Cases, [0031]). 
However, the combination of Dezonno and Cases does not explicitly teach wherein a duration of the task spans a plurality of patterns.
From the same or similar field of endeavor, Grady Smith further teaches wherein a duration of the task spans a plurality of patterns (paragraph [0179] teaches the participation level of the individuals may be tracked for a given interaction type, such as an individual being more active in correspondence in an email thread, versus just being a recipient and not responding, wherein paragraph [0259] teaches determining the number of interactions over a specific period of time related to the specific top of the interaction, and wherein paragraph [0182] teaches these values can be input into a machine learning analysis to output pattern recognition).


Regarding claim 7, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claim 1 above.
However, Dezonno does not explicitly teach wherein the first intensity metric is based on a measurement of a level of detail of social interactions by a participant in performance of the task.
From the same or similar field of endeavor, Grady Smith further teaches wherein the first intensity metric is based on a measurement of a level of detail of social interactions by a participant in performance of the task (paragraph [0179] teaches the participation level (i.e. measurement of a level of detail) of the individuals may be tracked for a given interaction type, such as an individual being more active in correspondence in an email thread, versus just being a recipient and not responding, wherein paragraph [0166] teaches finding patterns of participation for each individual based on their interactions; see also: [0180]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Grady Smith to include wherein wherein the first intensity metric is based on a measurement of a level of detail of social interactions by a participant in performance of the task. One would have been motivated to do so in order to more accurately develop a team for a project by rating the 

Regarding claim 8, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claim 1 above.
However, Dezonno does not explicitly teach the intensity metric value is based on a pattern of levels of details of social interactions over a period by a participant in performance of the task, and wherein a duration of the task spans a plurality of patterns.  
	From the same or similar field of endeavor, Grady Smith teaches the intensity metric value is based on a pattern of levels of details of social interactions over a period by a participant in performance of the task (paragraph [0179] teaches the participation level (i.e. measurement of a level of detail) of the individuals may be tracked for a given interaction type, such as an individual being more active in correspondence in an email thread, versus just being a recipient and not responding, wherein paragraph [0180] teaches the time and date of the interactions can be evaluated based on when they occur, such that recent interactions are given more weight, wherein paragraph [0166] teaches finding patterns of participation for each individual based on their interactions), and wherein a duration of the task spans a plurality of patterns (paragraph [0166] teaches finding patterns of participation for each individual based on their interactions, wherein paragraph [0179] teaches the participation level of the individuals may be tracked for a given interaction type, such as an individual being more active in correspondence in an email thread, versus just being a recipient and not responding, wherein paragraph [0259] teaches determining the number of interactions over a specific period of time related to the specific top of the interaction; see also: [0182-0184]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Grady Smith to include the intensity metric value is based on a pattern of levels of details of social interactions over a period by a participant in performance of the task, and wherein a duration of the task spans a plurality of patterns. One would have been motivated to do so in order to more accurately develop a team for a project by rating the member’s effectiveness, ability, and comfort in navigating the organization (Grady Smith [0240-0241]). By incorporating Grady Smith into Dezonno, one would make more accurate decisions regarding selecting an employee to participate in a task by measuring the type of employee engagement from the type and frequency of interactions they have, which would in turn increase employee retention (Grady Smith, [0280]).

Regarding claim 9, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claim 1 above.
However, Dezonno does not explicitly teach wherein the historical participation data is historical data of the selected participant from participation in a previous task of the specific type.
From the same or similar field of endeavor, Cases further teaches wherein the historical participation data is historical data of the selected participant from participation in a previous task of the specific type (paragraphs [0036-0037] teach the relationships between individuals may be evaluated based on monitoring the participants of a conversation and the frequency at which those participants communicate, wherein said participants were concurrently working on projects and tasks, which is used to inform the multidimensional social network model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Cases to include wherein the historical participation data is historical data of the selected participant from participation in a previous task of the specific type.. One would have been motivated to do so in order to insure a successful and efficient completion of a project and task by 

Regarding claim 10, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claim 1 above.
However, Dezonno does not explicitly teach wherein the historical participation data is historical data of a different participant from participation in a previous task of the specific type, and wherein the different participant and the selected participant have a common characteristic.  
From the same or similar field of endeavor, Grady Smith further teaches wherein the historical participation data is historical data of a different participant from participation in a previous task of the specific type (paragraph [0153] teaches identifying an employee background based on their similar number of communications with the same types of groups at the position (i.e. task) in question; see also: [0172-0173, 0215-0222]), and wherein the different participant and the selected participant have a common characteristic (paragraph [0153] teaches identifying an employee background based on their similar number of communications with the same types of groups at the position (i.e. task) in question; see also: [0172-0173, 0215-0222]; Examiner’s Note: In this case, the common characteristic between the participant and the selected participant is their number of communications.).  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Grady Smith to include wherein the historical participation data is historical data of a different participant from participation in a previous task of the specific type, and wherein the different participant and the selected participant have a common characteristic.. One would have been motivated to do so in order to proactively identify candidates for a promotion based on the interaction profile of the successor of the position (Grady Smith, [0221-0222]). By incorporating the further teachings of Grady 

Regarding claim 11, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claim 1 above.
However, Dezonno does not explicitly teach wherein the profiling of the set of participants comprises using the historical participation data to produce the respective intensity profile values of each participant in the set of participants.
From the same or similar field of endeavor, Grady Smith further teaches wherein the profiling of the set of participants comprises using the historical participation data to produce the respective intensity profile values of each participant in the set of participants (paragraph [0152] teaches developing interaction profiles for each individual at the organization containing charts of information, wherein paragraph [0187] teaches the chart may include information on the quality, type, participation level, and date of previous interactions between members in order to determine the level of participation for each interaction and each individual; see also: [0179-0186]).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Grady Smith to include wherein the profiling of the set of participants comprises using the historical participation data to produce the respective intensity profile values of each participant in the set of participants. One would have been motivated to do so in order to more accurately develop a team for a project by rating the member’s effectiveness, ability, and comfort in navigating the organization (Grady Smith [0240-0241]). By incorporating Grady Smith into Dezonno, one would make more accurate decisions regarding selecting an employee to participate in a task by measuring the type of employee engagement from the type and frequency of interactions they have, which would in turn increase employee retention (Grady Smith, [0280]).

Regarding claim 13, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claim 1 above.
However, Dezonno does not explicitly teach wherein the causing the project planning tool to allocate is responsive to a recommendation output to the project planning tool.
	From the same or similar field of endeavor, Cases further teaches wherein the causing the project planning tool to allocate is responsive to a recommendation output to the project planning tool (paragraph [0028] teaches the process presents a set of recommendations for allocation of the organizational resources, which is derived from the social network model; see also: [0082-0084]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Cases to include wherein the causing the project planning tool to allocate is responsive to a recommendation output to the project planning tool. One would have been motivated to do so in order to insure a successful and efficient completion of a project and task by identifying a group that possess qualities that complement one another (Cases, [0029]). By incorporating Cases into Dezonno, one would have been able to produce a multidimensional social network model that depicts the interpersonal relationships between members of a social group for the purpose of organizational allocation (Cases, [0031]). 

Regarding claim 18, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claim 14 above.
	Dezonno further teaches wherein the computer usable code is stored in a computer readable storage device in a data processing system (Fig. 1 and paragraphs [0013-0017] teach software applications designed to facilitate the steps of the method).
	However, Dezonno does not explicitly teach and wherein the computer usable code is transferred over a network from a remote data processing system.
and wherein the computer usable code is transferred over a network from a remote data processing system (paragraph [0110] teaches a distributed computing service that may include several web interfaces for accessing information across the network, wherein paragraph [0113] teaches the modules of software code can be maintained and executed on the Application Service Tier server, and wherein paragraph [0322] teaches the program instructions are communicated over the network; see also: Fig 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Grady Smith to include wherein the computer usable code is transferred over a network from a remote data processing system. One would have been motivated to do so in order to advantageously integrate and execute a single code base accessing one or more integrated databases as necessary (Grady Smith, [0115]). By incorporating the further teachings of Grady Smith, one would provide access to the system for a business containing no dedicated facilities or business network (Grady Smith, [0105]). 

Regarding claim 19, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claim 14 above.
	Dezonno further teaches wherein the computer usable code is stored in a computer readable storage device in a server data processing system (Fig. 1 and paragraphs [0013-0017] teach software applications designed to facilitate the steps of the method).
	However, Dezonno does not explicitly teach and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
From the same or similar field of endeavor, Grady Smith further teaches and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (paragraph .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Grady Smith to include and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.. One would have been motivated to do so in order to advantageously integrate and execute a single code base accessing one or more integrated databases as necessary (Grady Smith, [0115]). By incorporating the further teachings of Grady Smith, one would provide access to the system for a business containing no dedicated facilities or business network (Grady Smith, [0105]). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dezonno et al. (US 20040098274 A1) in view of Cases et al. (US 20090030927 A1) in view of Grady Smith et al. (US 20170236081 A1) and further in view of McCormack et al. (US 20150195405 A1).

Regarding claim 12, the combination of Dezonno, Cases, and Grady Smith teach all the limitations of claim 1 above.
However, Dezonno does not explicitly teach further comprising: determining that a value in a cadence profile of a first participant matches the first value first value of the cadence metric; determining, from a resource allocation information, that the first participant is pre-allocated to a different task; and selecting the selected participant responsive to the first participant being pre-allocated.  
 Cases further teaches further comprising: determining that a value in a cadence profile of a first participant matches the first value first value of the cadence metric (paragraphs [0036-0038] teaches the social network model containing a list of all of the organization’s resources and their historical task and social information, wherein paragraphs [0082-0083] teach identifying users that satisfy the task attributes including the task requirements, such as the strength of interpersonal relationships with other users working on the same project, wherein paragraphs [0036-0037] teach the relationships between individuals may be evaluated based on monitoring the participants of a conversation and the frequency at which those participants communicate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the further teachings of Cases to include further comprising: determining that a value in a cadence profile of a first participant matches the first value first value of the cadence metric l. One would have been motivated to do so in order to insure a successful and efficient completion of a project and task by identifying a group that possess qualities that complement one another (Cases, [0029]). By incorporating Cases into Dezonno, one would have been able to produce a multidimensional social network model that depicts the interpersonal relationships between members of a social group for the purpose of organizational allocation (Cases, [0031]). 
	However, the combination of Dezonno and Cases does not explicitly teach determining, from a resource allocation information, that the first participant is pre-allocated to a different task; and selecting the selected participant responsive to the first participant being pre-allocated.  
	From the same or similar field of endeavor, McCormack teaches determining, from a resource allocation information, that the first participant is pre-allocated to a different task (paragraph [0051] teaches identifying a second supervisor to perform a work item if the first supervisor is busy handling other work items, wherein the second supervisor has the necessary skills to manage the metrics); 
and selecting the selected participant responsive to the first participant being pre-allocated (paragraph [0051] teaches identifying a second supervisor to perform a work item if the first supervisor is .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Dezonno, Cases, and Grady Smith to incorporate the teachings of McCormack to include determining, from a resource allocation information, that the first participant is pre-allocated to a different task; and selecting the selected participant responsive to the first participant being pre-allocated. One would have been motivated to do so in order to select a second supervisor having the skills to manage the given metrics in a moment of crisis (McCormack, [0051]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhaskaran (US 20180365628 A1) discloses in at least paragraphs [0018-0019] predicting success of a proposed project based on two key input components and similar historical projects
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683